DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 3/30/2022.
Claims 13 and 19 have been amended. Claims 2, 4, 9, and 17-18 have been cancelled. No claims have been added. Claims 1, 3, 5-8, 10-16, and 19-20 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundberg (U.S. Patent No. 6501990) in view of Wang (U.S. PGPub. No. 20080071267).
Regarding claim 1, Sundberg teaches:
A catheter comprising: a catheter shaft defining a lumen; (Col. 11, lines 25-28; Fig. 10, terminal pin 1310)
a tip electrode defining a hollow; (Col. 23, lines 1-4; Fig. 10, terminal ring 1360)
and a coupling joining the tip electrode to the catheter shaft, (Col. 11, lines 26-30; Fig. 10, sleeve 1340)
wherein a distal portion of the coupling is inserted into the hollow of the tip electrode (Col. 11, lines 37-38; Fig. 10, first end 1342)
and a proximal portion of the coupling comprises a second cylindrical body (Col. 11, lines 36-37; Fig. 10 second end 1344)
and wherein the coupling includes a tunnel extending therethrough connecting the lumen of the catheter shaft to the hollow of the tip electrode, (Fig. 10-11; tunnel through sleeve 1340 and ring 1360) 
wherein the distal portion of the coupling comprises a first cylindrical body and the proximal portion of the coupling comprises a second cylindrical body, (Fig. 10-11, first and second ends 1342, 1344)
and wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (see annotated Fig. 11 below)
and wherein the second cylindrical body comprises at least one ridge encircling and extending above the nominal outer diameter of the second cylindrical body, (see annotated Fig. 11 below)
and wherein the first cylindrical body comprises at least one grove encircling and extending into the nominal outer diameter of the first cylindrical body. (Col. 11, lines 47-49; Fig. 10, hooks 1346)

    PNG
    media_image1.png
    254
    767
    media_image1.png
    Greyscale

Sundberg teaches a circular distal portion, but does not explicitly disclose the distal portion being cylindrical. Further, Sundberg does not explicitly disclose the proximal portion being inserted into the lumen of the catheter shaft. 
In related coupling art, Wang teaches a proximal portion of the coupling is inserted into the lumen of a catheter shaft (Para. 0034; Fig. 3, proximal portion of member 20 is inserted into fluid delivery tube 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Wang to incorporate inserting the proximal portion of the coupling into the catheter shaft in order to provide the same predictable results of connecting the electrode tip the catheter. The change in attachment is merely a simple substitution of connective methods. 
Regarding claim 3, the Sundberg/Wang combination teaches the catheter according to claim 1 (described above). In an alternative embodiment, Sundberg further teaches the second cylindrical body comprising a reduced outer diameter segment (Col. 14, lines 35-38; Fig. 14, sleeve 1540, second end 1544). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dates to have modified the various embodiments of Sundberg incorporate a reduced outer diameter segment in order to mate with the proximal components of the device and provide the same predictable results of device attachment (Sundberg, Col. 14, lines 30-34). 
Regarding claim 10, the Sundberg/Wang combination teaches:
The catheter according to claim 1, (described above)
wherein an inner surface of the tip electrode defines at least one circumferential ridge, (Sundberg, Col. 12, lines 5-7; Fig. 10-11, second end 1364 to intermediate portion 1363 read as a ridge)
wherein the at least one ridge is complementary to the at least one groove into the first cylindrical body. (Sundberg, Col. 12, lines 15-19)
Regarding claim 11, the Sundberg/Wang combination teaches:
The catheter according to claim 1, (described above)
wherein an outer surface of the first cylindrical body comprises at least one flat region. (Sundberg, Fig. 10, tapered portion 1349 of first end 1342 is flat)
Regarding claim 12, the Sundberg/Wang combination teaches:
The catheter according to claim 11, (described above)
wherein the at least one flat region extends along an axial length of the first cylindrical body. (Sundberg, Fig. 10, tapered portion 1349 of first end 1342 is flat)
Regarding claim 13, the Sundberg/Wang combination teaches:
A method of manufacturing a catheter, comprising: providing a catheter shaft defining a lumen, (Col. 11, lines 25-28; Fig. 10, terminal pin 1310)
a tip electrode defining a hollow, (Col. 23, lines 1-4; Fig. 10, terminal ring 1360)
and a single-piece coupling including a tunnel extending therethrough; (Col. 11, lines 26-30; Fig. 10, sleeve 1340)
inserting a distal portion of the coupling into the hollow of the tip electrode; (Col. 11, lines 37-38; Fig. 10, first end 1342)
…a proximal portion of the coupling…; Page 3 of 9Application No. 16/252,199Office Action Dated January 6, 2022Response Dated March 30, 2022(Col. 11, lines 36-37; Fig. 10 second end 1344)
securing the tip electrode to the coupling; (Col. 11, lines 37-38; Fig. 10, first end 1342)
and securing the catheter shaft to the coupling, (Col. 11, lines 53-58)
wherein the distal portion of the coupling comprises at least one groove encircling and extending into a nominal outer diameter of the distal portion of the coupling, (Col. 11, lines 47-49; Fig. 10, hooks 1346)
wherein an inner surface of the tip electrode defines at least one circumferential ridge that is complementary to the at least one circumferential groove, (Col. 12, lines 5-7; Fig. 10-11, second end 1364 to intermediate portion 1363 read as a ridge)
and wherein fitting the at least one circumferential ridge into the at least one groove defines an extent to which the distal portion of the coupling is inserted into the hollow of the tip electrode. (Col. 12, lines 44-46)
Sundberg teaches a circular distal portion, but does not explicitly disclose the distal portion being cylindrical. Further, Sundberg does not explicitly disclose the proximal portion being inserted into the lumen of the catheter shaft. 
In related coupling art, Wang teaches inserting a proximal portion of the coupling is into the lumen of a catheter shaft (Para. 0034; Fig. 3, proximal portion of member 20 is inserted into fluid delivery tube 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Wang to incorporate inserting the proximal portion of the coupling into the catheter shaft in order to provide the same predictable results of connecting the electrode tip the catheter. The change in attachment is merely a simple substitution of connective methods. 
Regarding claim 14, the Sundberg/Wang combination teaches:
The method according to claim 13, (described above)
further comprising inserting a thermocouple through the tunnel and into the hollow of the tip electrode such that the thermocouple is in thermal contact with the tip electrode. (Wang, Para. 0037; Fig. 4, wire for thermocouple 26 is led through the central lumen)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg based on the teachings of Wang to have incorporated the thermocouple through the tunnel and into the hollow of the tip electrode in order to monitor and control the temperature of the assembly during operation (Wang, Para. 0037).
Regarding claim 16, the Sundberg/Wang combination teaches:
The method according to claim 13, (described above)
wherein the distal portion of the coupling comprises a first cylindrical body and the proximal portion of the coupling comprises a second cylindrical body, (Sundberg, Fig. 10-11, first and second ends 1342, 1344)
wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (Sundberg, see annotated Fig. 11 above)
and wherein inserting a distal portion of the coupling into the hollow of the tip electrode comprises inserting the first cylindrical body into the hollow of the tip electrode until the tip electrode abuts the second cylindrical body. (Sundberg, Col. 12, lines 1-4; Fig. 11, terminal ring 1360 abuts positive stop 1354 when sleeve 1340 is inserted into terminal ring 1360)

Claims 5-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sundberg/Wang combination in further view of Tegg (U.S. PGPub. No. 20160287326).
Regarding claim 5, the Sundberg/Wang combination teaches the catheter according to claim 1 (described above). The Sundberg/Wang combination does not explicitly disclose an outer surface of the cylindrical body defining at least one channel. 
In related ablation electrode art, Tegg teaches an intermediate coupling element (Fig. 10, ablation tip insert 58) wherein an outer surface of the second cylindrical body (Fig. 10, proximal surface 60) defines at least one channel (Para. 0075; Fig. 10, wire ditches 80). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg/Wang combination based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal tip (Tegg, Para. 0074). 
Regarding claim 6, the Sundberg/Wang/Tegg combination teaches:
The catheter according to claim 5, (described above)
further comprising: a first thermocouple extending through the tunnel and in thermal contact with tip electrode within the hollow of the tip electrode; (Wang, Para. 0037; Fig. 4, wire for thermocouple 26 is led through the central lumen)
and a second thermocouple extending through the at least one channel and in thermal contact with the tip electrode. (Tegg, Para. 0074; Fig. 10, temperature sensor 68)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg based on the teachings of Wang to have incorporated the thermocouple through the tunnel and into the hollow of the tip electrode in order to monitor and control the temperature of the assembly during operation (Wang, Para. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg/Wang combination based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal dip (Tegg, Para. 0074). 
Regarding claim 7, the Sundberg/Wang/Tegg combination teaches:
The catheter according to claim 5, (described above)
wherein the at least one channel comprises a ramp at a distal portion of the second cylindrical body. (Tegg, Para. 0079; Fig. 15, ramp 104; distal portion of second cylindrical body read as where the smaller diameter of the coupling transitions to a larger diameter)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg/Wang combination based on the teachings of Tegg to incorporate a ramp at a distal portion of the second cylindrical body in order to allow the thermal sensor lead wire to transition from the channel a larger area where the thermocouple can be effectively connected (Tegg, Para. 0075, 0079). 
Regarding claim 8, the Sundberg/Wang/Tegg combination teaches:
The catheter according to claim 5, (described above)
wherein the at least one channel comprises a well at a distal portion of the second cylindrical body. (Tegg, Para. 0075; Fig. 10, sensor ditches 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg/Wang combination based on the teachings of Tegg to incorporate a well at the distal portion of the second cylindrical body in order to effectively mount the thermal sensor close to the conductive shell (Tegg, Para. 0075).
Regarding claim 15, the Sundberg/Wang/Tegg combination teaches:
The method according to claim 13, (described above)
wherein an outer surface of the proximal portion of the coupling comprises at least one channel, (Tegg, Para. 0075; Fig. 10, wire ditches 80 of proximal surface 60)
the method further comprising inserting a thermocouple into the channel such that the thermocouple is in thermal contact with the tip electrode. (Tegg, Para. 0074; Fig. 10, temperature sensor 68)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg/Wang combination based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal dip (Tegg, Para. 0074). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sundberg in view of Tegg (U.S. PGPub. No. 20160287326).
Regarding claim 19, Sundberg teaches:
A sinqle-piece coupling for securing a hollow tip to a catheter shaft, (Col. 11, lines 26-30; Fig. 10, sleeve 1340)
the coupling comprising: a distal portion comprising a first cylindrical body, (Fig. 10-11, first end 1342)
an outer surface of the first cylindrical body including at least one circumferential groove and at least one flat region; (Col. 11, lines 47-49; Fig. 10, hooks 1346 with tapered portion 1349 being flat)
and a proximal portion comprising a second cylindrical body, (Col. 11, lines 36-37; Fig. 10 second end 1344)
wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (see annotated Fig. 11 above)
wherein the distal portion and the proximal portion together define a tunnel extending through and along a length of the coupling (Fig. 10-11; tunnel through sleeve 1340 and ring 1360)
Sundberg does not explicitly disclose an outer surface of the cylindrical body defining at least one channel. In related ablation electrode art, Tegg teaches an intermediate coupling element (Fig. 10, ablation tip insert 58) wherein an outer surface of the second cylindrical body (Fig. 10, proximal surface 60) defines at least one channel (Para. 0075; Fig. 10, wire ditches 80). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal tip (Tegg, Para. 0074). 
Regarding claim 20, the Sundberg/Tegg combination teaches:
The coupling according to claim 19, (described above)
wherein the at least one channel comprises a ramp at a distal end of the second cylindrical body. Tegg, Para. 0079; Fig. 15, ramp 104; distal portion of second cylindrical body read as where the smaller diameter of the coupling transitions to a larger diameter)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Tegg to incorporate a ramp at a distal portion of the second cylindrical body in order to allow the thermal sensor lead wire to transition from the channel a larger area where the thermocouple can be effectively connected (Tegg, Para. 0075, 0079). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794